                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ALTIMETRIK CORP.,

                   Plaintiff,

v.                                                   Case No. 18-11755
                                                     Honorable Denise Page Hood
UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICES,

                   Defendant.
                                                    /

               ORDER DENYING PLAINTIFF’S MOTIONS
            FOR SUMMARY JUDGMENT [ECF Nos. 11, 16] and
             DISMISSING PLAINTIFF’S CAUSE OF ACTION

      Plaintiff Altimetrik Corporation (“Plaintiff”) filed this lawsuit pursuant to the

Administrative Procedure Act (“APA”), 5 U.S.C. § 702, against Defendant L. Francis

Cissna, as Director of the United States Citizenship and Immigration Services

(“Defendant” or “USCIS”). Plaintiff seeks judicial review of Defendant’s decision

to deny the five petitions for an H-1B visa Plaintiff had filed on behalf of: Arvind

Elangovan, Arunshenbagaraj Manoharan, Ms. Pankhurree, Shriharsha Hudugur

Shripathy, and Shishir Kumar Mijar. Plaintiff has filed two motions for summary

judgment. [ECF Nos. 11, 16] For the reasons discussed below, the Court DENIES

both of Plaintiff’s motions and DISMISSES Plaintiff’s cause of action.
I.     Background

      Plaintiff is “an information technology ‘professional services’ organization,

specializing in IT project management and solutions.” Plaintiff originally filed this

lawsuit on June 4, 2018, seeking review of the denials of an H-1B visa for each of five

individuals. A brief description of the claim and process for each of the five

individuals is set forth below.

      A.      Arvind Elangovan

      On April 3, 2017, Plaintiff filed an H-1B visa petition for Elangovan, one of its

employees in India, for a full-time position as a Software Engineer. Defendant issued

a Request for Evidence (“RFE”) for this petition on July 20, 2017, and Plaintiff

responded on or about October 17, 2017 with the following evidence: position

description letter; employment agreement; contract agreements between Plaintiff and

PayPal; statement of work between PayPal and Plaintiff; sample performance

evaluation; organizational chart; an Employer’s letter explaining why the proffered

position is an entry Level I position (for Labor Condition Application) and why, even

though it is an entry level position, it is still a specialty occupation for H-1B purposes;

and an educational evaluation demonstrating that the beneficiary (Elangovan) holds

the equivalent of a U.S. bachelor’s degree in Computer Science.

       On January 18, 2018, Defendant issued Plaintiff a Notice of Intent to Deny


                                            2
(“NOID”). In the NOID, Defendant raised evidence, which Plaintiff asserts was

extraneous and in the form of unauthorized contact with Plaintiff’s customer, PayPal.

Defendant claimed that the beneficiary (Elangovan) was working on an oversees

project which would not be extended, but Plaintiff states that this was not the subject

of, or in any way related to, the petition presented to Defendant. Plaintiff’s response

to the NOID included: Contract Service Agreement between Plaintiff and PayPal,

which replaced and updated the previous contract; Statement of Work for an ongoing

project (People Analytics - to Build Workforce & Collaboration Platform) which was

valid until March 16, 2018; Statement of Work for an ongoing project (Regulatory

Platform Technology - Fircosoft Integration) which was valid until December 31,

2018; Statement of Work for an ongoing project (SALT - Project Goldfire) which was

valid until December 31, 2018; and a confirmation letter from PayPal. On March 2,

2017, nearly a year after the application was filed, Defendant denied the petition for

what Plaintiff argues was the arbitrary and capricious claim that Elangovan’s position

was not a specialty occupation and that there was no employee-employer relationship.

      B.     Arunshebagaraj Manoharan

      Plaintiff filed an H-1B petition to employ Manoharan on April 3, 2017.

Manoharan was employed with Altimetrik India. USCIS issued an RFE regarding this

petition on June 19, 2017, and Plaintiff responded on September 13, 2017 with the


                                          3
following evidence: an employment agreement; expanded position description for the

beneficiary; contract agreements for current, ongoing projects for Plaintiff’s

customers; documentation for Plaintiff’s products; a lease agreement for Plaintiff’s

Rhode Island Office; Plaintiff’s most recent tax return; photos of Plaintiff’s Rhode

Island office; an affidavit from Plaintiff demonstrating its regular, and consistent

degree requirements for all Software Developer positions; and an education evaluation

which demonstrates that the beneficiary holds the equivalent of a bachelor’s degree

in Computer Science. On February 22, 2018 Defendant denied the petition on the

grounds that Plaintiff: (a) did not document “sufficient specialty occupation work for

the beneficiary to perform throughout the requested validity period,” and (b) had not

established that it had “specialty occupation work available for the beneficiary.”

      C.     Ms. Pankhurree1

      On April 3, 2017 Plaintiff filed an H-1B petition for Pankhurree, another of its

India employees, for a full-time position as a software engineer. Defendant issued an

RFE on or about June 16, 2017, to which Plaintiff responded on September 6, 2017

with the following evidence: employment agreement; contract agreements for current,

ongoing projects for Plaintiff’s customers; documentation for Plaintiff’s products; a

lease agreement for Plaintiff’s Rhode Island Office; Plaintiff’s most recent tax return;


      1
       Ms. Pankhuree is referred to by a single name in the petition and related materials.

                                               4
photos of Plaintiff’s Rhode Island office; educational evaluation to demonstrate that

the beneficiary holds the equivalent of a U.S. bachelor’s degree in Computer Science;

and an affidavit from Plaintiff demonstrating its regular, and consistent degree

requirements for all Software Developer positions. On February 22, 2018, Defendant

denied the petition on the grounds that Plaintiff did not document “sufficient specialty

occupation work for the beneficiary to perform throughout the requested validity

period,” Plaintiff had not established that it had “specialty occupation work available

for the beneficiary,” and the record did not establish that the beneficiary qualified for

the specialty occupation.

      D.     Shriharsha Hudugur Shripathy

      On April 3, 2017 Plaintiff filed an H-1B petition for Shriharsha Hudugur

Shripathy for a full-time position as a Product Engineer. Defendant issued an RFE on

or about October 17, 2017, to which Plaintiff responded on January 12, 2018 with the

following evidence: employment agreement; contract agreements with Plaintiff’s

customers for ongoing projects; promotional material for Plaintiff’s products; 2 recent

tax returns for Plaintiff; expanded position description letter; an affidavit from

Plaintiff which demonstrates Plaintiff’s consistent business practice for requiring

specific computer related degrees for all Software Developer positions; a statement

from Plaintiff detailing why a Level 1 wage level wage was selected; organizational


                                           5
chart which demonstrates the beneficiary’s supervisory chain and confirms that this

is an entry level position; and an educational evaluation demonstrating that the

beneficiary foreign degree is the equivalent of a U.S. bachelor’s degree in Information

Science and Engineering.

      On January 26, 2018, Defendant issued a NOID on the basis that Plaintiff’s

New Jersey office was a virtual location. Plaintiff responded on February 27, 2018

with evidence for Plaintiff’s new office location in New Jersey and an explanation

that, while the office location had changed, it was not a material change as the offices

are a short distance apart and within the same metropolitan statistical area, and not a

material change to the petition. On March 13, 2018, Defendant denied the petition,

acknowledging that the office change was not material but concluding that no

specialty occupation work was available for the beneficiary. Plaintiff argues that

Defendant assumed – without any supporting facts and incorrectly – that the first

office location was a virtual location and therefore could not have served as a viable

work location.

      E.     Shishir Kumar Mijar

      On April 3, 2017 Plaintiff filed an H-1B for Shishir Kumar Mijar, another

employee from India, for a full-time position as a Software Developer. Defendant

issued an RFE for this case on June 16, 2017, to which Plaintiff responded with the


                                           6
following evidence: employment agreement; expanded position description; contract

agreements for current, ongoing projects for Plaintiff’s customers; documentation for

Plaintiff’s products; a lease agreement for Plaintiff’s Rhode Island Office; Plaintiff’s

most recent tax return; photos of Plaintiff’s Rhode Island office; an affidavit from

Plaintiff demonstrating its regular and consistent degree requirements for all Software

Developer positions; and an educational evaluation which demonstrates that the

beneficiary holds the equivalent of a U.S. bachelor’s degree in Computer Science.

This petition was denied on February 7, 2018 on the basis that, because Plaintiff had

not “established . . . a specialty occupation work available for the beneficiary, the

evidence of record does not establish that the job offered qualifies as a specialty

occupation.”

      F.       Procedure

      The parties desired to treat the Elangovan petition individually and the other

four petitions together. The Court separated the petitions accordingly for purposes of

the summary judgment motions, but it did not create a new cause of action for the

Elangovan petition.     Plaintiff filed its first motion for summary judgment on

November 10, 2018 [ECF No. 11 (Manoharan, Pankhurree, Shripathy, and Mijar)],

and its second motion for summary judgment on December 7, 2018 [ECF No. 16

(Elangovan)]. For each motion, Defendant filed a response, Plaintiff filed a reply, and


                                           7
Defendant filed a sur-reply. The Court heard oral arguments on the motion on May

1, 2019.

II.    Standard of Review

      When a federal court is reviewing final agency action, the usual rules and

standards governing summary judgment do not apply. See Alexander v. Merit Sys.

Prot. Bd., 165 F.3d 474, 480-81 (6th Cir. 1999); Integrity Gymnastics & Pure Power

Cheerleading, LLC v. U.S. Citizenship & Immigration Servs., 131 F. Supp. 3d 721,

725 (S.D. Ohio 2015). Summary judgment simply “‘serves as the mechanism for

deciding, as a matter of law, whether an agency action is supported by the

administrative record and is otherwise consistent with the APA standard of review.’”

Singh v. Johnson, No. 15-cv-12957, 2016 U.S. Dist. LEXIS 82890, at *7 (E.D. Mich.

June 27, 2016) (quoting Resolute Forest Prods., Inc. v. U.S. Dep’t of Agric., 187 F.

Supp. 3d 100, 106 (D.D.C. 2016)).

      Under the APA, the federal courts may “hold unlawful and set aside agency

action, findings, and conclusions found to be arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); see also

Simms v. Nat’l Highway Traffic Safety Admin., 45 F.3d 999, 1003 (6th Cir. 1995).

“[T]he reviewing court may not substitute its judgment for that of the agency even if

the court may disagree with the agency’s decision.” Fast Gear Distrib., Inc. v.


                                         8
Rodriquez, 116 F.Supp.3d 839, 844 (E.D. Mich. 2015) citing Marsh v. Oregon Nat.

Res. Council, 490 U.S. 360, 376 (1989); Simms, 45 F.3d at 1003.

      The reviewing court must base its review on the administrative record and may

not consider any new evidence. Alexander, 165 F.3d at 481. The agency action may

be reversed only

      if the agency has relied on factors which Congress has not intended it to
      consider, entirely failed to consider an important aspect of the problem,
      offered an explanation for its decision that runs counter to the evidence
      before the agency, or is so implausible that it could not be ascribed to a
      difference in view of the product of agency expertise.

Simms, 45 F.3d at 1004 (quoting Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)). An agency’s factual findings are

reviewed under the substantial evidence standard. See Steeltech, Ltd. v. U.S. Envtl.

Prot. Agency, 273 F.3d 652, 657 (6th Cir. 2001). Under this standard, review of an

agency’s “factual determinations is limited to determining whether those

determinations are supported by substantial evidence on the record as a whole – not

whether there was substantial evidence in the record for a result other than that arrived

at by the [agency].” Id. In the immigration context, a particular agency finding “can

be reversed only if a reasonable factfinder would have to reach another conclusion,”

or “if the evidence compels a conclusion other than the one the agency reached.”

Smith v. Chater, 99 F.3d 780, 782 n.3 (6th Cir. 1996) (citing Immigration and


                                           9
Naturalization Serv. v. Elias-Zacarias, 502 U.S. 478, 481 (1992)).

III.   Analysis

       The Court notes that each party’s arguments do not directly address the other

party’s arguments. Plaintiff’s arguments are focused on how and why the five

petitions should have been approved based on the four-prong specialty occupation

analysis. Defendant claims that the Court need not reach the specialty occupation

analysis with respect to these five petitions. Defendant argues that Plaintiff never

provided “sufficient, relevant, probative and credible evidence to establish that the

beneficiaries would actually be employed in a specialty occupation.”

       A.    Applicable Law and Regulations

       The H-1B employment visa permits a non-immigrant to be admitted into the

United States “to perform services . . . in a specialty occupation described in section

[1184(i)(1)].” 8 U.S.C. § 1101(a)(15)(H)(i)(b). In order to qualify for an H-1B visa,

“the petitioning employer and the alien beneficiary must satisfy a two-prong test: ‘(1)

the position that the alien seeks to occupy must qualify as a specialty occupation; and

(2) the alien must [] be qualified to perform services in said occupation.’” EG

Enterprises. v. Dep’t of Homeland Sec., 467 F. Supp. 2d 728, 734 (E.D. Mich. 2006)

(quoting Shanti, Inc. v. Reno, 36 F. Supp. 2d 1151, 1153 (D. Minn. 1999)). The

burden of proof is on the employer and the non-immigrant to prove both prongs of the


                                          10
test. Id. at 734 (citing 8 U.S.C. § 1361).

      A “specialty occupation” is one requiring “(A) theoretical and practical

application of a body of highly specialized knowledge, and (B) attainment of a

bachelor’s or higher degree in the specific specialty (or its equivalent) as a minimum

for entry into the occupation in the United States.” 8 U.S.C. § 1184(i)(1). The Code

of Federal Regulations further states that a

      specialty occupation means an occupation which requires theoretical and
      practical application of a body of highly specialized knowledge in fields
      of human endeavor including, but not limited to, architecture,
      engineering, mathematics, physical sciences, social sciences, medicine
      and health, education, business specialties, accounting, law, theology,
      and the arts, and which requires the attainment of a bachelor’s degree or
      higher in a specific specialty, or its equivalent, as a minimum for entry
      into the occupation in the United States.

8 C.F.R. § 214.2(h)(4)(ii). Because this list is non-exhaustive, Defendant has set forth

four criteria, of which one must be satisfied to qualify as a “specialty occupation:”

      (1) A baccalaureate or higher degree or its equivalent is normally the
      minimum requirement for entry into the particular position; (2) The
      degree requirement is common to the industry in parallel positions
      among similar organizations or, in the alternative, an employer may
      show that its particular position is so complex or unique that it can be
      performed only by an individual with a degree; (3) The employer
      normally requires a degree or its equivalent for the position; or (4) The
      nature of the specific duties are so specialized and complex that
      knowledge required to perform the duties is usually associated with the
      attainment of a baccalaureate or higher degree. 8 C.F.R. §
      214.2(h)(4)(iii)(A).

      B.     Elangovan

                                             11
      Plaintiff complains that Defendant referred to and relied heavily on improper

communications with PayPal with respect to both the NOID and the final decision

regarding Elangovan. Plaintiff contends that Defendant’s decision focused on the

wrong project and ignores that Plaintiff and PayPal have an extensive relationship

both in India and the United States, as evidenced by several Statements of Work, a

letter from PayPal confirming the parties relationship, all of which Plaintiff submitted

in support of Elangovan’s petition. Plaintiff argues that Defendant arbitrarily failed

to apply the plain language of the statute and regulations defining a specialty

occupation and arbitrarily and capriciously disregarded the job description provided

by Plaintiff. Plaintiff states that it directed, managed, and controlled the project, as

evidenced by the documents it submitted in support of the petition. Plaintiff also

challenges Defendant’s “arbitrary” determination that Plaintiff did not have an

employee-employer relationship with Elangovan. Plaintiff asserts that Defendant also

failed to apply the proper standard of proof (the preponderance standard), resulting in

a decision that is contrary to the facts.

      Defendant contends that the evidence provided by Plaintiff was insufficient to

prove that the existence of the position Plaintiff claimed Elangovan would hold.

Plaintiff told Defendant that Elangovan would be working on one specific project (the

“PayPal Seller Risk Management” project, see ECF No. 10, PgID 1746), but there is


                                            12
no evidence in the record that project existed (or, by extension, that a specialty

occupation position for Elangovan existed on that project). Plaintiff does not address

– in its motion and brief or in its reply brief – Defendant’s focus on the absence of any

documentation from Plaintiff that showed the existence of the PayPal Seller Risk

Management project upon which Plaintiff’s petition indicates Elangovan would work.

      Plaintiff did provide Defendant with a master services agreement with PayPal

and numerous Statements of Work in conjunction with Elangovan’s petition. Plaintiff

suggests that it could use any of those projects to provide Elangovan with special

occupation work, but Plaintiff does not identify that Elangovan would be working on

any of those projects. Accordingly, the Court finds that there was substantial evidence

for Defendant to reasonably conclude that there was no evidence of a Software

Engineer position to be filled by Elangovan on those projects.

      C.     Manoharan, Pankhurree, Shripathy, and Mijar

      As to these four individuals, Plaintiff states that Defendant denied their

petitions after Defendant failed to apply the plain language of the statute and

regulations defining the terms “specialty occupation” and “specialty occupation

position.” Plaintiff contends that a simple reading of the regulations, specifically 8

C.F.R. § 214.2(h)(4)(ii), reveals that a Software Engineer” is a specialty occupation

and each of the petitions is based on a beneficiary who holds a bachelor’s degree in


                                           13
one of the fields in that regulation (namely, “engineers” or “sciences”). Plaintiff

asserts that Defendant failed to apply the proper standard of proof (the preponderance

standard) with respect to the ongoing projects at its New Jersey and Rhode Island

offices and the specialty occupation positions Plaintiff had, resulting in a decision that

is contrary to the facts. Plaintiff argues that it submitted evidence to demonstrate

specialty occupation work for all four individuals. Plaintiff believes Defendant

discounted that evidence and failed to properly consider the nature of Plaintiff’s

business (software development) and the contracts Plaintiff had secured regarding its

projects, “all [of which were] valid and ongoing at the time of filing.” And, Plaintiff

contends that Defendant systematically ignored and discounted all of the evidence

provided by Plaintiff related to Plaintiff’s business locations in both New Jersey and

Rhode Island, especially because Defendant focused on the first New Jersey office

being what Defendant considered a “virtual location.” Plaintiff asserts that both

locations are physical office spaces.

      Defendant states that it denied these four visa petitions because Plaintiff

represented that the employee in question was being hired to work on a specific

project or in a specific position but then Plaintiff failed to submit any evidence

showing the projects or positions existed. Specifically, Defendant asserts that: (1)

Plaintiff failed to produce a list of specific duties or sufficient evidence to establish


                                           14
the availability of work; and (2) Plaintiff did not submit evidence that the applicable

beneficiary would be working on the project at which the beneficiary purportedly

would be working. Defendant asserts that nothing submitted by Plaintiff connected

the identified proposed positions to the projects on which they were to work, such that

the specialty occupation test could be satisfied.

      The Court agrees with Defendant. With respect to Manoharan and Pankhurree,

Plaintiff claimed that those individuals would be assigned to the “DC Tech Refresh”

project. The Court finds that none of the evidence or documents submitted by

Plaintiff discusses that project or the specific duties of what a Software Developer

would do on that project.

      With respect to Shripathy, Plaintiff claimed that Shripathy would be a Product

Engineer, but the Court finds that Plaintiff did not specify the duties of that position

or how, when, and where those duties would be performed. The Court also finds that

no evidence was submitted by Plaintiff that shows that the Product Engineer position

was necessary or associated with any of the projects or agreements submitted with

Shripathy’s petition.

      As to Mijar, Plaintiff claimed that he would be assigned to the “Data

Visualization Solution” project. The Court concludes that Plaintiff failed to provide

evidence or documentation discussing that project or the specific duties of what a


                                          15
Software Developer would do on that project. As Defendant argues, Plaintiff did not

respond to Defendant’s argument that Plaintiff failed to connect each individual’s

proposed position with the project at which he or she allegedly was to work.

      Plaintiff claims, and the record supports, that it submitted lists of job duties

associated with the specialty occupation positions the individuals were to fill. But,

listing job duties corresponding with a specialty position is not enough to meet the

evidentiary burden, see, e.g., Tianhai Elec. N. Am., Inc. v. Johnson, 2015 WL

12731911, at *3 (E.D. Mich. Dec. 8, 2015); Shah Ghazi Investments, Inc. v. Renaud,

2010 WL 11531094, at *4 (E.D. Tex. July 23, 2010), nor is the word of a human

resources professional or other company official alone sufficient evidence to establish

a specialty occupation. See, e.g., DEP-Autoline, Inc. v. Napolitano, 2014 WL

12573669, at *4 (C.D. Cal. Oct. 23, 2014). An employer like Plaintiff “cannot simply

state that it will employ an individual to perform duties that are characteristic of [a

Software Developer] in order to obtain a visa.” Fast Gear, 116 F.Supp.3d at 846.

Plaintiff also must prove both that the position is characteristic of a Software

Developer, and that it is making the offer of employment because it has a business

need for such a position. Id.; see also Shah Ghazi, 2010 WL 11531094, at *4.

      Plaintiff also relies on the undisputed fact that it has numerous ongoing projects

on which any of the individuals could perform work in a specialty occupation


                                          16
position. But, the fact Plaintiff has some ongoing projects is irrelevant unless the

beneficiaries are actually working on those projects. In the petitions it submitted,

Plaintiff did not link the beneficiaries to the contracts and statements of work it

claimed the beneficiaries would perform. Plaintiff also failed to submit any evidence

showing that those projects actually existed as non-speculative work. As it pertains

to the petitions related to Manoharan, Pankhurree and Mijar, Plaintiff failed to

establish that the projects identified required the services of a Software Engineer or

Software Developer.

      Because Plaintiff has not established for each of these four individuals that there

is a position connected to the project on which the he or she allegedly was to work,

Defendant had no reason to make a determination of whether the position constituted

a specialty occupation position.

      D.     Substantial Evidence

      The Court notex that Plaintiff’s arguments appear to have been premised on an

erroneous standard of review. Plaintiff states that its arguments “will show that

substantial evidence supports Plaintiff’s petitions.” [ECF No. 11, PgID 1857; ECF No.

16, PgID 1930] But, as noted above, the Court’s review of this matter must be based

only on whether the Defendant’s ruling is supported by substantial evidence. See, e.g.,

Steeltech,, 273 F.3d at 657. It is irrelevant that substantial evidence also might


                                          17
support Plaintiff’s position(s), id., because Defendant’s conclusions “can be reversed

only if a reasonable factfinder would have to reach another conclusion” or “if the

evidence compels a conclusion other than the one the agency reached.” Smith v.

Chater, 99 F.3d at 782 n.3; Elias-Zacarias, 502 U.S. at 481. For the reasons stated

above, the Court concludes that substantial evidence in the records supports

Defendant’s rulings on all five petitions. For that reason, Plaintiff’s motions for

summary judgment are denied and its cause of action dismissed.

IV.   Conclusion

      For the reasons set forth above,

      IT IS ORDERED that Plaintiff’s Motions for Summary Judgment [ECF Nos.

11, 16] DENIED and this case is DISMISSED.

      IT IS ORDERED.


                                         s/Denise Page Hood
                                         Denise Page Hood
Dated: September 30, 2019                United States District Judge




                                           18
